Citation Nr: 18100232
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 13-21 586A
DATE:	April 2, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The Veteran served on active duty in the United States Marine Corps from May 1967 to June 1969.  He was awarded a Purple Heart Medal and a Combat Action Ribbon for his service.  The Veteran passed away in December 2000; the appellant is his surviving spouse.
The issue of entitlement to an effective date prior to July 15, 2008 for the grant of service connection for the cause of the Veteran's death is remanded for additional development.
The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of that hearing is of record.
The Board remanded this matter for further development in September 2017.  Specifically, the Agency of Original Jurisdiction was directed to take appropriate actions to locate any missing contents of the Veterans claims file, particularly any documents pertaining to her reports of filing a claim for burial expense benefits in 2000 or 2001; all efforts made were required to be documented in a formal finding of unavailability to be added to the record if the AOJ was unable to locate the identified evidence or if such did not exist, and the Veteran was to be notified in such case.  Unfortunately, there has not been substantial compliance with the Boards previous remand directives.  Specifically, the AOJs unsuccessful efforts with descriptions of the steps taken to obtain the records have not been documented in a formal finding of unavailability.  Another remand is therefore required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
The matter is REMANDED for the following action:
1. The AOJ must take all procedurally appropriate actions to locate any missing contents of the Veterans claims file, if not yet undertaken, in an attempt to obtain any evidence pertinent to a 2000 or 2001 application filed by the appellant, for entitlement to VA burial benefits and a subsequent award of such benefits (to include monetary reimbursement of certain expenses and a VA-issued marker for the Veterans grave).  If the AOJ is unable to locate the identified evidence or the previous claims file, or if such does not exist and further attempts to obtain that evidence or claims file would be futile, such should be specifically noted in a formal finding of unavailability which must be associated with the claims file and the appellant should be so notified.
All attempts to obtain and/or rebuild missing contents of the claims file from before July 2008 in accordance with proper procedures must be completed and documented in narrative form. 
The AOJs attention is directed to evidence submitted by the appellant in January 2017, including a screen shot from a National Cemetery Administration computer file showing the date of an application for a VA-issued marker for the Veteran, indicating that the application or check was signed in January 2001.
 

 
 
MICHAEL MARTIN
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Solomon, Associate Counsel

